Title: From George Washington to Samuel Washington, 2 April 1799
From: Washington, George
To: Washington, Samuel



Dear Sir,
Mount Vernon 2d April 1799.

Your letter of the 28th of last Month came to my hands last night.
Inconvenient as it is to me (and nothing can be more so, than it is at this time) to part with what little money I have in the Bank of Alexandria; yet, rather than suffer your Negros to be taken in Execution, and sold perhaps at half price, I will answer your draughts to the amount of One thousand dollars, but not one cent beyond;

as that sum will take nearly every farthing I have in the Bank, & is insufficient to meet demands which, every moment, I expect will be made upon myself.
The reason why I chuse to answer your draughts, instead of sending you a check on the Bank; is, because the latter is too hazardous to risk by the Post. A check is always made payable to the bearer, consequently if my letter was to get into improper hands, you might derive no benefit from it, whilst I should lose it altogether; and neither of us be acquainted with the fact until it would be too late to apply a remedy: for the bearer would receive the money without any questions being asked; the check would be a voucher at the Bank that it had been paid; I should be charged therewith; and until a settlement with you, should never know whether you had received it, or not. On the other hand, an order drawn upon me, in favour of any one, that person, or his Assignee, will receive a Check to the amount thereof, on the Bank: and no risk is run, by the draugher, or payer.
Nothing but the desire of preserving you, from what you say would be your ruin, has induced me to advance this money; for I have not only not received the money I wrote you I expected, but am now convinced I shall not do it without going into a Court of justice, to recover it; while taxes (and very heavy ones); unavoidable expences; and buildings which I was importuned (on Public considerations) to erect in the Federal City (and by contract am to advance money to carry on when demanded) will drive me to the necessity (if I can obtain it at all) of borrowing at the ruinous interest it is loaned, at the Bank.
I cannot conclude this letter without remarking, that Building such a house as I am told you have (under such circumstances as you were) was an extremely imprudent act; whether done with the money you borrowed from me, or obtained by other means. Knowing that you had made yourself liable for your fathers Debts, the discharge of them ought to have been your first consideration; or, at any rate, if to build was indispensable, a small house, or house upon such a plan as might have become part of a whole, when compleated, ought to have contented you. What has happened however cannot now be undone, and the object of these remarks is to advise caution.
It would be convenient to me, to draw your Orders at as long a day as you can obtain; but I will pay at sight, rather than you shd

suffer. If orders upon me will not be received, or received with reluctance, you must either come down yourself, or send some one in whom you can confide, for the money. At any rate write me, without delay, that I may know what to expect, & be prepared. I am sorry to hear that your father has been so much indisposed; My best wishes & love are offered to all the family, and I am Dear Sir—Your affecte Uncle

Go: Washington

